Dear Secretary Carnahan:
This office received your letter of October 5, 2007, submitting a revised summary statement prepared under Section 116.334, RSMo, for an initiative petition, submitted by Dr. Lori Buffa relating to amending Article III of the Missouri Constitution by adding one new section, Section 38(e). The summary statement you submitted is as follows:
  Shall the Missouri Constitution be amended to repeal the current ban on human cloning or attempted cloning and to limit Missouri patients' access to stem cell research, therapies and cures approved by voters in November 2006 by:
    • redefining the ban on human cloning or attempted cloning to criminalize and impose civil penalties for some currently allowed research, therapies and cures; and
    • prohibiting hospitals or other institutions from using public funds to conduct such research?
Pursuant to Section 116.334, we approve  the legal content and form of the proposed statement. Because our review  of the statement is mandated by statute, no action that we take with  respect to such review should be construed as an endorsement of the  petition, nor as the expression of any view regarding the objectives of  its proponents.
Very truly yours, _________________________ JEREMIAH W. (JAY) NIXON Attorney General *Page 1